NUMBER 13-17-00437-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


RICARDO VAIZ AND
MARIA F. VAIZ,                                                         Appellants,

                                             v.

FEDERAL NATIONAL MORTGAGE
ASSOCIATION, AURORA BANK, FSB,
LEHMAN BROTHERS BANK FSB, AND
NATIONSTAR MORTGAGE LLC,                                                Appellees.


                  On appeal from the 138th District Court
                       of Cameron County, Texas.


                       MEMORANDUM OPINION
Before Chief Justice Contreras and Justices Benavides and Longoria
            Memorandum Opinion by Justice Benavides
      Appellants Ricardo and Maria Vaiz challenge the trial court’s summary judgment

in favor of appellees Federal National Mortgage Association, Lehman Brothers Bank FSB,

Nationstar Mortgage LLC, and Aurora Bank, FSB, on the Vaiz’s claims for breach of
contract and wrongful foreclosure.            By four issues, that we construe as two, Vaiz

complains that notice was not provided as required by contract or statute, and that the

trial court erred by accepting an insufficient power of attorney. We affirm.

                                         I.   BACKGROUND1

        Appellants bought the property at issue2 in 2007 and obtained a purchase money

loan in the amount of $414,900 from Lehman Brothers. The promissory note provided:

        Unless applicable law requires a different method, any notice that must be
        given to me [the mortgage holder] under this Note will be given by delivering
        it or mailing it by first class mail to me at the Property Address above or at
        a different address if I give the Note Holder a notice of my different address.

The Deed of Trust provided separately:

        Any notice to Borrower in connection with this Security Instrument shall be
        deemed to have been given to Borrower when mailed by first class mail or
        when actually delivered to Borrower’s notice address if sent by other means.
        Notice to any one Borrower shall constitute notice to all Borrowers unless
        Applicable Law expressly required otherwise. The notice address shall be
        the Property Address unless Borrower has designated a substitute notice
        address by notice to Lender. . . . There may be only one designated notice
        address under this Security Instrument at any one time.

The property address in the Deed of Trust was West Cantu Road, Santa Rosa, Texas

78593 (the property address). The property is a rural single-family residence on ten

acres outside of Harlingen. Lehman Brothers assigned the mortgage servicing obligations

to Aurora Loan Services (Aurora) in September 2007.

        On March 17, 2011, Aurora sent a default notice addressed to Maria and Ricardo


        1The facts are taken from the exhibits attached to Nationstar’s Motion for Summary Judgment and
Business Records Affidavit, as well as the exhibits to Appellants’ response.

        2 The property is described in the Deed of Trust as: “The North 10 acres of the West 20 acres out

of the South 40 acres of Block 10, Cameron County Development Company’s Subdivision, Cameron
County, Texas, according to the map recorded in Volume 4, page 45, Map Records of Cameron County,
Texas.”
                                                   2
Vaiz at 1601 E. Mile 14 ½ N, Weslaco, Texas 78596-2466 (the Weslaco address) stating

they were in arrears in the amount of $3,623.94 and giving them an opportunity to cure

the default. Aurora sent ten additional default notices to Appellants at the Weslaco

address between April 5, 2011 and May 15, 2012. Aurora sent five additional default

notices not only to the property address but also to the Weslaco address between

November 18, 2011 and May 15, 2012.

       On June 15, 2012, American Consumer Advocates Law Group, Inc. (Law Group)

sent a notice to Aurora by fax that stated:

       I hereby appoint American Consumer Advocates Law Group, Inc. and
       its assignees to discuss all matters concerning my payment assistance
       request with my Mortgage Company, named above.                    American
       Consumer Advocates Law Group, Inc. and its assignees is authorized
       to work out the terms of a payment agreement with my Mortgage Company,
       and to receive and inspect all information regarding my payment assistance
       request. I understand that I am solely responsible to review all information
       sent by my Mortgage Company to American Consumer Advocates Law
       Group, Inc. and it’s [sic] assignees concerning my payment assistance
       request. (emphasis in original).

The notice was dated June 15, 2012, and titled, “THIRD PARTY AUTHORIZATION

LETTER” (emphasis in original).       The notice also identified the Law Group as the

“DESIGNATED AGENT” and was signed by Appellants. The fax transmittal cover sheet

showed that it was regarding “RICHARD VAIZ, LOA AND CEASE AND DESIST.”

Attached to the notice was a letter of representation from the Law Group which stated:

       Re: Attorney Representation

       To Whom It May Concern

       Allow this letter to serve as the official notification to AURORA that
       RICARDO VAIZ has retained our firm for the purpose of Loss Mitigation
       negotiation with your organization for the Client’s mortgaged property

                                              3
       located at WEST CANTU RD, SANTA ROSA, TX 78593. You are hereby
       instructed to cease and desist any collection efforts directly involving the
       Client. In the exercise of Attorney-Client privilege, from this point until
       negotiations are concluded, any further contact regarding the matter of
       mortgage loan number 0047490545 should be directed only to the following:

       American Consumer Advocates Law Group, Inc.
       3001 Executive Drive, Suite 300
       Clearwater, FL 33762
       Ph. (877) 320-6950
       Fx. (888) 252-5043

       On behalf of the Client, we thank you in advance for your attention to this
       matter. Feel free to contact our firm if you have any questions regarding
       this instruction. (emphasis added).

       On June 15, 2012, Aurora mailed a letter to Appellants at the Weslaco address

advising them of the transfer of loan servicing to Nationstar Mortgage, LLC (Nationstar)

effective July 1, 2012.

       On July 15, 2012, Nationstar mailed Appellants a letter to 3001 Executive Dr., Suite

300, Clearwater, Florida 33762 (the Florida address) which stated the current amount

due of over $13,000 and gave them an opportunity to cure.            On that same date,

Nationstar also sent a “Notice of Assignment, Sale, Or Transfer of Servicing Rights” letter

to Richard Vaiz at the Florida address. On October 15, 2012, counsel for Nationstar sent

a “Notice of Acceleration Enclosing Notice of Substitute Trustee’s Sale” addressed to

Ricardo Vaiz by first class and certified mail at the Florida address advising him that

Nationstar accelerated the note and the Substitute Trustee’s sale would be conducted on

November 6, 2012, between 1:00 and 4:00 o’clock in the afternoon at the Cameron

County Commissioner’s Court.

       Connie Medley, the substitute trustee appointed by Nationstar, issued a Substitute


                                            4
Trustee’s Deed that that set out the date of sale and certified compliance with the notice

provisions of section 51.002 of the property code. TEX. PROP. CODE ANN. § 51.002 (West,

Westlaw 2017 through 1st C.S.). The property was sold to Federal National Mortgage

Association for $412,382.45. Janice Vessella3 provided an affidavit that was attached

to Medley’s Substitute Trustee’s Deed in which Vessella swore

        the undersigned caused written notice of the proposed sale of the real
        property encumbered by said Deed of Trust scheduled for the 6th day of
        November 2012, to be mailed certified mail return receipt requested on each
        debtor obligated to pay the indebtedness secured by said Deed of Trust
        according to the records of such holder or agent at least twenty-one (21)
        days preceding the date of the scheduled sale.

        Appellants filed suit in April 2013 in Cameron County seeking to set aside the

foreclosure sale on the grounds that Nationstar failed to provide proper notices of default,

opportunity to cure, acceleration, and foreclosure. Appellants asserted claims for breach

of contract and wrongful foreclosure. Nationstar answered by general denial, asserted

affirmative defenses, and sought attorneys’ fees and costs.

        In August 2014, Nationstar filed a no-evidence motion for summary judgment to

which Appellants responded. The trial court denied the motion in March 2015.

        In February 2016, Nationstar filed a traditional motion for summary judgment.

Appellants responded with two pieces of evidence, a 2010 notice from Aurora recognizing

their Weslaco address and Ricardo Vaiz’s affidavit stating neither he nor his wife received

proper notice. The trial court granted Nationstar’s motion for summary judgment by

order dated August 29, 2016.



        3The record does not reflect Vessella’s employer or identify her position or affiliation in these
proceedings.
                                                   5
        Nationstar filed a motion for entry of final judgment on December 22, 2016.

Appellants responded, and the trial court granted Nationstar’s motion for entry of final

judgment on June 2, 2017.4 Appellants filed this appeal.

                                     II.    SUMMARY JUDGMENT

        By issues one and three, Appellants challenge the trial court’s grant of summary

judgment on the grounds that they did not receive notice of acceleration and foreclosure

and that Nationstar’s notice did not comply with Chapter 51 of the Texas Property Code

because Maria Vaiz was not given notice. In response, Nationstar argued Appellants

failed to challenge all possible grounds that supported the trial court’s general grant of

summary judgment. Carr v. Brasher, 776 S.W.2d 567, 569 (Tex. 1989). Nationstar

further argues that notice was proper.

A.      Standard of Review

        We review the trial court’s granting of a motion for summary judgment de novo.

Cantey Hanger, LLP v. Boyd, 467 S.W.3d 477, 481 (Tex. 2015); Provident Life & Accident

Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003).                   When reviewing a traditional

summary judgment, we must determine whether the movant met its burden to establish

that no genuine issue of material fact exists and that the movant is entitled to judgment

as a matter of law. TEX. R. CIV. P. 166a(c); Cantey Hanger, LLP, 467 S.W.3d at 481.

The movant bears the burden of proof, and all doubts about the existence of a genuine

issue of material fact are resolved against the movant. See Nalle Plastics Fam. Ltd.

P’ship v. Porter, Rogers, Dahlman & Gordon, P.C., 406 S.W.3d 186, 200 (Tex. App.—


        4Although the judgment reflects a date of June 2, 2016, the court’s file stamp reflects the correct
year, 2017.
                                                    6
Corpus Christi 2013, pet. denied). In reviewing the grant of summary judgment, we must

credit evidence favoring the nonmovant, indulging every reasonable inference and

resolving all doubts in his or her favor.      Cantey Hanger, LLP, 467 S.W.3d at 481;

Randall’s Food Markets, Inc. v. Johnson, 891 S.W.2d 640, 644 (Tex. 1995).

       When a trial court’s order granting summary judgment does not specify the ground

or grounds relied on for the ruling, summary judgment will be affirmed on appeal if any of

the theories advanced are meritorious. Dow Chem. Co. v. Francis, 46 S.W.3d 237, 242

(Tex. 2001); Carr, 776 S.W.2d at 569; Garcia v. Tex. Cable Partners, L.P., 114 S.W.3d
561, 567 (Tex. App.—Corpus Christi 2003, no pet.). The non-movant must expressly

present to the trial court in a written answer or response to the motion any reason for

avoiding the movant’s entitlement to summary judgment. TEX. R. CIV. P. 166a(c); TEX.

R. APP. P. 33.1(a)(1) (requiring that the record show that a claim was raised in the trial

court in order to present it for appellate review); see also D.R. Horton–Tex., Ltd. v. Market

Int’l Ins. Co., 300 S.W.3d 740, 743 (Tex. 2009) (nonmovant “must present its objections

to a summary judgment motion expressly by written answer or other written response to

the motion in the trial court or that objection is waived”).

B.     Breach of Contract

       Nationstar’s summary judgment motion argued that the affidavits by the substitute

trustee and Vessella provided prima facie evidence that the foreclosure was conducted

pursuant to the requirements of the property code. In addition, Nationstar argued that

Appellants’ breach of contract claim failed because they did not establish that they were

not in breach themselves.


                                               7
       1. Elements of Breach of Contract

       The elements of a breach-of-contract action are (1) the existence of a valid

contract, (2) performance or tendered performance by the plaintiff, (3) breach of the

contract by the defendant, and (4) damages sustained by the plaintiff as a result of the

breach. Frost Nat’l Bank v. Burge, 29 S.W.3d 580, 593 (Tex. App.—Houston [14th Dist.]

2000, no pet.). A breach occurs when a party fails or refuses to do something he has

promised to do.    See Townewest Homeowners Ass’n v. Warner Comm’n Inc., 826
S.W.2d 638, 640 (Tex. App.—Houston [14th Dist.] 1992, no writ); see also Coffman v.

Coffman, No. 13-12-00303-CV, 2014 WL 7465596 at *5 (Tex. App.—Corpus Christi Jan.

26, 2015, no pet.) (Mem. Op.).

       2. Breach by Nonpayment

       Appellants’ original petition and motion to set aside sale of trustee alleged breach

of contract based upon Nationstar’s foreclosure without the required notice to Appellants.

Nationstar’s motion for summary judgment negated elements of Appellants’ contract

claim: 1) Appellants’ prior breach by failing to make their mortgage payments which they

admitted, and 2) by establishing that Nationstar’s notice was proper.           Appellants’

response attached evidence that addressed only the notice issue. Neither Appellants’

response nor the attached evidence addressed their prior breach.

       We do not know whether the trial court granted summary judgment based upon

Appellants’ prior breach or on some other ground. Because Appellants did not challenge

prior breach either in their written response or by their evidence, they have waived it as a

basis for appeal. See D.R. Horton–Tex., Ltd., 300 S.W.3d at 743. Accordingly, we


                                             8
overrule in part Appellants’ first and third issues as to their breach of contract claim. TEX.

R. APP. P. 33.1(a).

C.     Wrongful Foreclosure

       The elements of wrongful foreclosure are: 1) a defect in the foreclosure sale

proceeding, 2) a grossly inadequate selling price, and 3) a causal connection between

the defect and the grossly inadequate selling price. See Sauceda v. GMAC Mtg. Corp.,

268 S.W.3d 135, 139 (Tex. App.—Corpus Christi 2008, no pet.); Terra XXI, Ltd. v.

Harmon, 279 S.W.3d 781, 787–88 (Tex. App.—Amarillo 2007, pet. denied).

       Appellants’ home was sold for $412,382.45. The property appraised at $498,000

in 2007 when the loan was made. In Terra XXI, the court cited Richardson v. Kent for

the proposition that a price that exceeds 50% of the fair market value is not grossly

inadequate as a matter of law. 279 S.W.3d at 787–88; Richardson, 47 S.W.2d 420, 425

(Tex. Civ. App.—Dallas 1932, no writ). The sale here recovered roughly 82% of the

appraised value of the property which is not “grossly inadequate.”           Terra XXI, 279
S.W.3d at 788; Citizens Nat’l Bank of Lubbock v. Maxey, 461 S.W.2d 138, 143 (Tex. Civ.

App.—Amarillo 1970, writ ref’d n.r.e.) (holding that sale of stocks for over 60% of market

value was not grossly inadequate despite contrary jury finding); see also Richardson v.

Wells Fargo Bank, N.A., 873 F. Supp. 800, 813 (N.D. Tex. 2012) (finding summary

judgment on the wrongful foreclosure was proper when the sale recovered over eighty

percent of property’s value).

       Because Nationstar’s summary judgment evidence negated an element of

Appellants’ wrongful foreclosure claim and Appellants did not provide evidence that raised


                                              9
an issue of material fact on that element, the trial court properly granted summary

judgment. TEX. R. CIV. P. 166a(c). We overrule Appellants’ first and third issues in part

as to their wrongful foreclosure claim.

                                III.     POWER OF ATTORNEY

       By issues two and four, Appellants contend that the trial court improperly construed

the letter from their attorney as a power of attorney. Because we affirm the summary

judgment on breach of contract claim based upon Appellants’ failure to challenge all of

the grounds of Nationstar’s motion for summary judgment, we need not address

Appellants’ power of attorney argument. Furthermore, this argument was not raised in

the trial court and is therefore not preserved for review on appeal. See TEX. R. CIV. P.

166a(c); D.R. Horton–Texas, Ltd., 300 S.W.3d at 743.

                                       IV.   CONCLUSION

       We affirm the trial court’s judgment.


                                                               GINA M. BENAVIDES,
                                                               Justice


Delivered and filed the
7th day of March, 2019.




                                               10